UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Core Fixed Income Fund (formerly DWS Core Fixed Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 25 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 35 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Information About Your Fund's Expenses 52 Tax Information 53 Advisory Agreement Board Considerations and Fee Evaluation 58 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. About Spread Sectors Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. The fund's managers actively shift the balance between spread sectors and U.S. Treasuries based on the outlook for the economy and interest rates, while closely analyzing each potential holding within spread sectors on the basis of relative valuation and credit outlook. For the annual period ended October 31, 2014, the total return of Deutsche Core Fixed Income Fund was 4.57%. By comparison, the fund's benchmark, the Barclays U.S. Aggregate Bond Index, delivered a 4.14% return. As 2013 drew to a close, positive economic data and optimism over budget talks led interest rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of rates "We remain comfortable with our overall emphasis on earning the higher yields available in credit sectors." However, rates would in fact drift down in early 2014 as slowing data coming from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in Ukraine. For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull and indications from the U.S. Federal Reserve Board (the Fed) were that it was in no rush to raise short rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail potential inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe but also Japan. U.S. Treasury yields ended the period somewhat higher on short maturities while declining farther out along the yield curve. Specifically, the two-year yield rose from 0.31% to 0.50% and the five-year from 1.31% to 1.62%, while the 10-year declined from 2.57% to 2.36% and the 30-year from 3.63% to 3.07%. For the 12 months ending October 31, 2014, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of continued economic improvement. Positive and Negative Contributors to Performance The most significant contributor to relative performance for the 12 months ending October 31, 2014 came from the fund's above-benchmark exposure to investment-grade corporate credit throughout the period. This positioning allowed the fund to benefit from loose monetary policies from the Fed and other global banks that provided a supportive environment for risk sentiment and income-oriented strategies. An emphasis on financials vs. industrials within cyclical areas helped relative performance as well. Early in the period, the fund was heavily tilted toward mortgage-backed securities (MBS) and corporate credit, as well as being shorter from a duration perspective relative to its benchmark. Although security selection within MBS and credit was suboptimal, both allocations were modest positives for performance as they outperformed Treasuries, while the duration underweight was a drag on performance. As the period progressed, the fund's MBS exposure was shifted to include higher- coupon, more seasoned pools and structured securities with more favorable return profiles in a declining rate environment, adding to performance. In addition, the fund's investment-grade corporate holdings were moved toward new issues and bonds in the BBB quality range with positive results, although some gains on BBB issues were given back as credit spreads widened late in the period. The fund's holdings within the commercial mortgage-backed (CMBS) and asset-backed securities (ABS) sectors added modestly to relative performance. Throughout the period, we used derivative positions to hedge against potential adverse interest rate movements on portfolio assets. Outlook and Positioning At the end of the period, the bulk of the portfolio was allocated as follows: 33% to investment-grade corporate bonds, 33% to agency- and government-backed securities, 15% to pass-through mortgage-backed securities (MBS), and 20% total to collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS) and asset-backed securities (ABS). (The total is more than 100%, reflecting the use of forward contracts to gain exposure to "to-be-announced" securities within the MBS allocation.) We are currently positioned for a somewhat range-bound rate environment, with a relatively neutral duration stance and an overall emphasis on earning incremental income. We would not be surprised to see rates break out on the upside over the longer term. In the short term, with concern building over possible deflation globally, there is an argument that we could see further rate declines. At quarter-end the fund’s overall duration was 5.90 years vs. 5.57 years for the Barclays U.S. Aggregate Bond Index. We remain comfortable with our overall emphasis on earning the higher yields available in credit sectors. Nonetheless, we continue to expect that savvy security selection will be the key to price performance going forward. Despite a reasonably strong overall earnings backdrop, we are somewhat cautious with respect to investment-grade corporates given current valuations and increased use of debt by companies to finance acquisitions. We continue to look for opportunities to rotate into other sectors as relative valuations dictate. As always, we continue to focus strongly on credit analysis, portfolio diversification and risk management, while seeking to maintain an attractive level of income for shareholders. Portfolio Management Team Effective June 2, 2014, Fischer Francis Trees & Watts, Inc. (FFTW), New York, New York, no longer serves as subadvisor to the fund and day-to-day portfolio management of the fund transitioned to Deutsche Investment Management Americas Inc. Prior to June 2, 2014, FFTW served as the subadvisor to the fund. Effective June 2, 2014, the portfolio management team is as follows: William Chepolis, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Gregory M. Staples, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2005 with 23 years of industry experience. Prior to joining, he served as a Senior Managing Director at MONY. — Co-Head of US Fixed Income Portfolio Management: New York. — BA in Economics, Columbia College; MBA from New York University, Stern School of Business; CFA Charterholder. Thomas M. Farina, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2006 with 12 years of industry experience. Prior to joining, he held roles at Merrill Lynch Investment Management, Greenwich NatWest and at DnB Asset Management. He began his career as a Ratings Analyst at Standard & Poor's. — Senior Portfolio Manager and Head of the Corporate Sector Fixed Income Team: New York. — BA and MA in Economics, State University of New York at Albany; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Duration — a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. A duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.57% 4.59% 2.59% Adjusted for the Maximum Sales Charge (max 4.50% load) –0.13% 3.63% 2.12% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.80% 3.81% 1.83% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.80% 3.63% 1.83% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.80% 3.81% 1.82% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.80% 3.81% 1.82% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.19% 4.33% 2.35% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.75% 4.77% 2.77% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.83% 4.87% 2.85% Barclays U.S. Aggregate Bond Index† 4.14% 4.22% 4.64% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.04%, 1.86%, 1.72%, 1.37%, 0.77% and 0.67% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of Deutsche Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class S. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.55%, 0.92%, 1.25% and 1.85% for Class A, C, R and Institutional Class shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.70%, 0.96%, 1.28% and 1.89% for Class A, C, R and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($) Value ($) Corporate Bonds 34.9% Consumer Discretionary 3.3% Bed Bath & Beyond, Inc.: 4.915%, 8/1/2034 5.165%, 8/1/2044 DIRECTV Holdings LLC, 3.8%, 3/15/2022 DISH DBS Corp., 5.125%, 5/1/2020 Ford Motor Credit Co., LLC, 5.875%, 8/2/2021 Omnicom Group, Inc., 3.65%, 11/1/2024 QVC, Inc., 144A, 4.45%, 2/15/2025 The Gap, Inc., 5.95%, 4/12/2021 Thomson Reuters Corp., 3.95%, 9/30/2021 Time Warner Cable, Inc., 7.3%, 7/1/2038 Viacom, Inc., 5.25%, 4/1/2044 Whirlpool Corp., 5.15%, 3/1/2043 Consumer Staples 0.5% Altria Group, Inc., 10.2%, 2/6/2039 Campbell Soup Co., 3.8%, 8/2/2042 (a) Reynolds American, Inc., 4.75%, 11/1/2042 Energy 4.7% Energy Transfer Partners LP: 3.6%, 2/1/2023 4.65%, 6/1/2021 Ensco PLC, 5.75%, 10/1/2044 Enterprise Products Operating LLC, 4.85%, 3/15/2044 Freeport-McMoran Oil & Gas LLC, 6.875%, 2/15/2023 GS Caltex Corp., 144A, 3.25%, 10/1/2018 Kinder Morgan Energy Partners LP, 4.25%, 9/1/2024 Marathon Petroleum Corp., 6.5%, 3/1/2041 Petrobras International Finance Co., 3.875%, 1/27/2016 Petroleos Mexicanos, 3.5%, 1/30/2023 Rowan Companies, Inc., 5.85%, 1/15/2044 Sunoco Logistics Partners Operations LP, 5.3%, 4/1/2044 Transocean, Inc.: 3.8%, 10/15/2022 (a) 6.375%, 12/15/2021 Williams Partners LP, 3.9%, 1/15/2025 Financials 13.0% ANZ New Zealand Int'l Ltd., 144A, 2.6%, 9/23/2019 Bank of America Corp., 5.75%, 12/1/2017 Blackstone Holdings Finance Co., LLC, 144A, 5.0%, 6/15/2044 Capital One NA, 2.95%, 7/23/2021 CBL & Associates LP: (REIT), 4.6%, 10/15/2024 (a) (REIT), 5.25%, 12/1/2023 Citigroup, Inc., 6.125%, 11/21/2017 Compass Bank: 1.85%, 9/29/2017 2.75%, 9/29/2019 Credit Suisse, 3.0%, 10/29/2021 Everest Reinsurance Holdings, Inc., 4.868%, 6/1/2044 General Electric Capital Corp., Series A, 6.875%, 1/10/2039 Government Properties Income Trust, (REIT), 3.75%, 8/15/2019 Grain Spectrum Funding II LLC, 144A, 3.29%, 10/10/2019 Hospitality Properties Trust, (REIT), 5.0%, 8/15/2022 HSBC Finance Corp., 5.5%, 1/19/2016 HSBC Holdings PLC, 5.625%, 12/29/2049 (a) Intesa Sanpaolo SpA, 3.875%, 1/15/2019 Jefferies Group LLC, 6.5%, 1/20/2043 JPMorgan Chase & Co., 6.4%, 5/15/2038 Legg Mason, Inc., 5.625%, 1/15/2044 Lloyds Bank PLC, 2.35%, 9/5/2019 Lloyds Banking Group PLC, 4.5%, 11/4/2024 (b) Loews Corp., 4.125%, 5/15/2043 Metropolitan Life Global Funding I, 144A, 1.3%, 4/10/2017 Mizuho Bank Ltd., 144A, 2.65%, 9/25/2019 Morgan Stanley: 1.75%, 2/25/2016 Series F, 5.625%, 9/23/2019 Omega Healthcare Investors, Inc., (REIT), 4.95%, 4/1/2024 Prologis International Funding II SA, 144A, 4.875%, 2/15/2020 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland Group PLC, 1.875%, 3/31/2017 Royal Bank of Scotland PLC, 4.375%, 3/16/2016 Santander US Debt SAU, 144A, 3.724%, 1/20/2015 Scentre Group Trust 1, 144A, 2.375%, 11/5/2019 (b) Societe Generale SA, 144A, 6.0%, 10/27/2049 (a) Teachers Insurance & Annuity Association of America, 144A, 4.9%, 9/15/2044 The Goldman Sachs Group, Inc., 4.8%, 7/8/2044 TIAA Asset Management Finance Co., LLC: 144A, 2.95%, 11/1/2019 144A, 4.125%, 11/1/2024 Trinity Acquisition PLC, 6.125%, 8/15/2043 WEA Finance LLC, 144A, 4.75%, 9/17/2044 Wells Fargo & Co., 4.65%, 11/4/2044 (b) Health Care 0.5% Forest Laboratories, Inc., 144A, 5.0%, 12/15/2021 WellPoint, Inc.: 4.65%, 8/15/2044 4.85%, 8/15/2054 Industrials 1.0% Masco Corp., 6.125%, 10/3/2016 Information Technology 1.0% Hewlett-Packard Co., 6.0%, 9/15/2041 Keysight Technologies, Inc., 144A, 3.3%, 10/30/2019 KLA-Tencor Corp.: 3.375%, 11/1/2019 (b) 4.65%, 11/1/2024 (b) Materials 2.0% Barrick North America Finance LLC, 5.75%, 5/1/2043 Celulosa Arauco y Constitucion SA, 144A, 4.5%, 8/1/2024 Corp Nacional del Cobre de Chile, REG S, 7.5%, 1/15/2019 Dow Chemical Co., 4.25%, 10/1/2034 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 Goldcorp, Inc., 3.625%, 6/9/2021 The Mosaic Co., 5.625%, 11/15/2043 Yamana Gold, Inc., 144A, 4.95%, 7/15/2024 Telecommunication Services 3.5% AT&T, Inc., 2.625%, 12/1/2022 (a) Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 Verizon Communications, Inc.: 3.0%, 11/1/2021 3.45%, 3/15/2021 144A, 5.012%, 8/21/2054 5.15%, 9/15/2023 6.55%, 9/15/2043 Utilities 5.4% American Transmission Systems, Inc., 144A, 5.0%, 9/1/2044 Electricite de France SA, 144A, 4.875%, 1/22/2044 Empresa de Energia de Bogota SA ESP, 144A, 6.125%, 11/10/2021 Israel Electric Corp., Ltd., 144A, 5.625%, 6/21/2018 Korea Hydro & Nuclear Power Co., Ltd., 144A, 2.375%, 10/28/2019 Majapahit Holding BV, 144A, 8.0%, 8/7/2019 Total Corporate Bonds (Cost $72,341,293) Mortgage-Backed Securities Pass-Throughs 12.6% Federal Home Loan Mortgage Corp.: 3.5%, with various maturities from 6/1/2028 until 9/1/2042 4.5%, 12/1/2040 5.0%, 12/1/2040 5.5%, 6/1/2039 6.0%, 11/1/2038 7.5%, 2/1/2035 Federal National Mortgage Association: 3.0%, 12/1/2042 3.5%, 11/1/2042 4.5%, 11/1/2043 5.0%, with various maturities from 12/1/2039 until 11/1/2041 5.5%, with various maturities from 2/1/2031 until 2/1/2042 6.5%, with various maturities from 5/1/2023 until 4/1/2037 Government National Mortgage Association: 3.0%, with various maturities from 7/15/2042 until 8/15/2042 4.5%, 7/15/2040 5.5%, 6/15/2038 6.5%, with various maturities from 12/15/2023 until 7/15/2039 Total Mortgage-Backed Securities Pass-Throughs (Cost $26,425,273) Asset-Backed 5.5% Automobile Receivables 0.1% CPS Auto Receivables Trust, "D", Series 2012-A, 144A, 8.59%, 6/17/2019 Miscellaneous 5.4% Domino's Pizza Master Issuer LLC, "A2", Series 2012-1A, 144A, 5.216%, 1/25/2042 GoldenTree Loan Opportunities VI Ltd., "B", Series 2012-6A, 2.578%*, 4/17/2022 ING IM CLO Ltd.: "A2", Series 2013-1A, 144A, 2.031%*, 4/15/2024 "A2", Series 2012-4A, 144A, 2.481%*, 10/15/2023 Magnetite CLO Ltd., "A2A", Series 2012-7A, 144A, 2.481%*, 1/15/2025 SBA Tower Trust, "C", Series 2014-1A, 144A, 2.898%, 10/15/2044 Total Asset-Backed (Cost $11,685,909) Commercial Mortgage-Backed Securities 4.3% BAMLL Commercial Mortgage Securities Trust, "C", Series 2014-ICTS, 144A, 1.554%*, 6/15/2028 BLCP Hotel Trust, "C", Series 2014-CLRN, 144A, 2.103%*, 8/15/2029 CSMC Trust, "D", Series 2014-USA, 144A, 4.373%, 9/15/2037 GS Mortgage Securities Trust, "A4", Series 2014-GC22, 3.587%, 6/10/2047 Hilton U.S.A. Trust, "CFX", Series 2013-HLT, 144A, 3.714%, 11/5/2030 Morgan Stanley Capital I Trust, "D", Series 2014-150E, 144A, 4.295%, 9/9/2024 Total Commercial Mortgage-Backed Securities (Cost $9,024,541) Collateralized Mortgage Obligations 8.3% Federal Home Loan Mortgage Corp.: "PZ", Series 4094, 3.0%, 8/15/2042 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "UA", Series 4298, 4.0%, 2/15/2054 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "EZ", Series 3707, 5.0%, 8/15/2040 "MS", Series 3055, Interest Only, 6.447%**, 10/15/2035 "SG", Series 3859, Interest Only, 6.547%**, 11/15/2039 Federal National Mortgage Association: "SD", Series 2003-129, Interest Only, 6.848%**, 1/25/2024 "YI", Series 2008-36, Interest Only, 7.048%**, 7/25/2036 "SN", Series 2003-7, Interest Only, 7.598%**, 2/25/2033 "S", Series 2003-2, Interest Only, 7.598%**, 2/25/2033 Freddie Mac Structured Agency Credit Risk Debt Notes, "M3", Series 2014-DN4, 4.703%, 10/25/2024 Government National Mortgage Association: "DI", Series 2014-102, Interest Only, 3.5%, 7/16/2029 "AZ", Series 2014-22, 3.5%, 11/16/2042 "MZ", Series 2014-81, 3.5%, 6/16/2044 "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 "SB", Series 2014-81, 15.79%*, 6/20/2044 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.603%*, 10/7/2020 Wells Fargo Mortgage Backed Securities Trust, "1A2", Series 2003-L, 2.49%*, 11/25/2033 Total Collateralized Mortgage Obligations (Cost $17,524,700) Government & Agency Obligations 23.0% Sovereign Bonds 0.8% Federative Republic of Brazil, 2.625%, 1/5/2023 Republic of Poland, 5.0%, 3/23/2022 U.S. Government Sponsored Agency 1.0% Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 21.2% U.S. Treasury Bills: 0.03%***, 12/11/2014 (c) 0.035%***, 2/12/2015 (c) U.S. Treasury Bonds: Zero Coupon, 8/15/2042 3.375%, 5/15/2044 3.5%, 2/15/2039 3.75%, 11/15/2043 U.S. Treasury Notes: 1.0%, 8/31/2016 1.0%, 9/30/2016 2.375%, 8/15/2024 2.5%, 5/15/2024 2.75%, 11/15/2023 2.75%, 2/15/2024 Total Government & Agency Obligations (Cost $46,708,041) Municipal Bonds and Notes 2.1% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 Total Municipal Bonds and Notes (Cost $3,987,605) Shares Value ($) Securities Lending Collateral 2.5% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $5,175,815) Cash Equivalents 9.4% Central Cash Management Fund, 0.07% (d) (Cost $19,763,188) % of Net Assets Value ($) Total Investment Portfolio (Cost $212,636,365)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. ** These securities are shown at their current rate as of October 31, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $212,690,662. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $2,755,724. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,626,814 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,871,090. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $5,031,453, which is 2.4% of net assets. (b) When-issued or delayed delivery security included. (c) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in the investment portfolio. At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 5 Year U.S. Treasury Note USD 12/31/2014 U.S. Treasury Long Bond USD 12/19/2014 Total unrealized appreciation At October 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year U.S. Treasury Note USD 12/19/2014 ) 2 Year U.S. Treasury Note USD 12/31/2014 ) Ultra Long U.S. Treasury Bond USD 12/19/2014 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Corporate Bonds $
